                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LAVARIOUS JONES                                                              PLAINTIFF

V.                          CASE NO. 3:20-cv-93-DPM-BD

WESLEY, et al.                                                            DEFENDANTS


                                         ORDER

       Plaintiff Lavarious Jones, a pretrial detainee in the Greene County Detention

Center, filed this lawsuit without the help of a lawyer under 42 U.S.C. § 1983. In his

complaint and amended complaint, Mr. Jones claims that Defendants violated his due

process rights by issuing a disciplinary report against him and moving him to solitary

confinement without a hearing. (Doc. No. 2, Doc. No. 5) For screening purposes, Mr.

Jones has stated due-process claims against Defendants Wesley, Baily, and Crittden. 1

(#2)

       Accordingly, the Clerk of Court is directed to prepare summonses for Defendants

Wesley, Baily, and Crittden. The United States Marshal is directed to serve the

Defendants with copies of the Complaint, with any attachments (Doc. No. 2), the

amended complaint (Doc. No. 5), and summonses without requiring prepayment of fees

and costs or security. Service for the Defendants Wesley, Baily, and Crittden should be




1
 The Clerk of the Court is directed to change the name of Defendant West to Wesley.
(Doc. No. 5) Claims against Defendant Cox will be discussed in a separate order.
attempted through the Greene County Detention Center, 1809 North Rocking Chair

Road, Paragould, Arkansas 72450.

      IT IS SO ORDERED, this 6th day of April, 2020.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                         2
